          Case 2:20-cv-02321-DJH Document 34 Filed 12/04/20 Page 1 of 4



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539
         Attorneys for Plaintiffs
11
12       Attorneys for Plaintiffs
         (Additional counsel listed on signature page)
13
                            IN THE UNITED STATES DISTRICT COURT
14
15                                FOR THE DISTRICT OF ARIZONA

16
     Tyler Bowyer, Michael John Burke, Nancy
17   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
18   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
19   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ OPPOSITION TO
20                                                       REQUEST FOR PRE-HEARING
                         Plaintiffs;                     ORDER
21
     v.
22
     Doug Ducey, in his official capacity as
23   Governor of the State of Arizona, and Katie
     Hobbs, in her capacity as Secretary of State
24   of the State of Arizona;
25                       Defendants.
26
27
28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 34 Filed 12/04/20 Page 2 of 4



 1          Plaintiffs oppose the proposed order submitted by Defendants. The Court ordered
 2   the parties to meet and confer “as to whether agreement can be reached as to
 3   admissibility of witness affidavits and/or declaration.” Plaintiffs offered to meet and
 4   confer with Defendants’ counsel on Sunday after it has had a chance to review Defendants’
 5   submissions and its fact and expert witnesses. Apparently sensing some advantage,
 6   Defendants held a meet and confer by themselves this morning, on the entirely separate
 7   issue of a scheduling order, despite repeated protest from Plaintiffs’ counsel. This absurd,
 8   “I’m the boss, you toe the line,” mentality is offensive not only to the undersigned, but to
 9   the judicial process as well.
10          Plaintiffs are not in a position to provide any further documentation or discovery or
11   description of witnesses or anything else asked for by the Defendants until it has had a
12   reasonable time to evaluate the Defendants’ submission and meet with their experts and
13   witnesses. Plaintiffs have submitted extensive documentation to support their claim,
14   Defendants have to date produced no documents to support their defenses.
15          Accordingly, Plaintiffs believe that no scheduling order should be entered as the
16   Court did not order one. We are prepared to meet and confer regarding the items about
17   which the Court ordered a meet and confer, Sunday morning at 10:00 a.m., after briefs have
18   been filed by both sides.
19

20                                       Respectfully submitted this 4th day of December, 2020
21
                                                                         /s Alexander Kolodin
22
     Sidney Powell PC                                               Kolodin Law Group PLLC
23   Texas Bar No. 16209700                                               AZ Bar No. 030826
24   2911 Turtle Creek Blvd, Suite 300                          3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                 Phoenix, AZ 85012
25
     *Application for admission pro hac vice
26   forthcoming
27   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
28   Julia Z. Haller (D.C. Bar No. 466921)

                                                 -2-
       Case 2:20-cv-02321-DJH Document 34 Filed 12/04/20 Page 3 of 4


     Brandon Johnson (D.C. Bar No. 491730)
 1
     2911 Turtle Creek Blvd. Suite 300
 2   Dallas, Texas 75219
 3   *Application for admission pro hac vice Forthcoming
 4   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
 5   P.O. Box 52584
     Atlanta, GA 30305-0584
 6   Telephone: (404) 891-1402
 7   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
 8   369 Lexington Ave. 12th Floor
     New York, New York 10017
 9   (917) 793-1188
     howard@kleinhendler.com
10
                                                                       .
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -3-
       Case 2:20-cv-02321-DJH Document 34 Filed 12/04/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 2nd, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
